Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-10 in the reply filed on 2/8/2022 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of record is greater than 150 words. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Figure 4 has the reference character “R8” with no corresponding mention in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities: claim 6 is objected to as depending on a withdrawn claim, namely claim 1, claim 6, lines 2-4 states: “implemented by the device for measuring the softening and melting performances of iron ore in blast furnace under a reducing condition according to the claim 1,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “a specified method” in claim 6, lines 5-6, is a term which renders the claim indefinite. The term “a specified method” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. However, the specification at pg. 21states, “the specified method includes: place 80 g of the dried coke flat on the bottom of the graphite crucible, apply a pressure of 196 kPa ± 1 kPa on the surface of the coke, and record a height H1 of the feedstock in the graphite crucible; then spread 500 g + 0.5 g of the dried iron ore specimen on the surface of the coke, apply a pressure of 196 kPa ± 1 kPa to 2 of the feedstock in the graphite crucible; and finally spread 80 g of the dried coke on the surface of the iron ore specimen, and flatten the surface of the coke”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The term “a high temperature furnace” in claim 6, is a relative term which renders the claim indefinite. The term “a high temperature furnace” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “optimal airtightness” in claim 6 line 10, is a relative term which renders the claim indefinite. The term “optimal airtightness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “preset experimental requirement” in claim 6 line 13, is a term which renders the claim indefinite. The term “preset experimental requirement” is not defined by claim 6 and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. However, the specification on pg. 20 and claim 10 states, “in step 3, the preset experimental requirement is a vacuum degree of 8-12 Pa in the high temperature furnace, which is achieved by vacuuming the high temperature furnace.” 

The term “preset pressure control method” in claim 6 lines 17-18, is a term which renders the claim indefinite. The term “preset pressure control method ” is not defined by claim 6 and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. However, the specification on pg. 8 and claim 8 states, “the preset pressure control method is staged pressure control according to the temperature of the high temperature furnace when the temperature of the high temperature furnace acquired by the temperature acquisition device is room temperature to 200°C, the pressure applied by the loading head on the iron ore specimen is 0 kPa; when the temperature of the high temperature furnace acquired by the temperature acquisition device is 200°C to 900°C, the pressure applied by the loading head on the iron ore specimen increases from 0 kPa at a rate of 1.34 kPa/min; when the temperature of the high temperature furnace acquired by the temperature acquisition device is 900°C to 1,100°C, the pressure applied by the loading head on the iron ore specimen increases at a rate of 0.06 kPa/min; when the temperature of the high temperature furnace acquired by the temperature acquisition device is 1,1000C to a final temperature, the pressure applied by the loading head on the iron ore specimen remains unchanged; wherein the final temperature is 1,600°C.”

The term “preset flow control method” in claim 6 line 27, is a relative term which renders the claim indefinite. The term “preset flow control method” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	
Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 6 would be allowable for disclosing step 3: using a vacuum pump to extract a mixed gas in a hearth of the high temperature furnace, and starting to heat up when the pressure in the hearth of the high temperature furnace meets a preset experimental requirement and the gas supply system feeds a reducing gas composed of N2, CO2, CO and H2. The “closest prior art” is Deng Qingyu et al. (CN 109991125A) (hereinafter “Deng”) and Kashiwabara Yusuke et al. (JP 2016057149A) (hereinafter “Yusuke”).
The Examiner has provided a machine translations of CN 109991125A and JP 2016057149A. The citation of the prior art in this rejection refers to these machine translations.
Deng teaches a pressure-variable soft melt dripping performance testing method where dried partial coke and dried iron-containing charge are loaded into a prepared graphite crucible and placed into a pre-configured melting furnace to apply pressure and heat (Deng, [0012-0015]). Deng also teaches that when the melting furnace starts to heat up, protective nitrogen is allowed into the furnace and once the temperature reaches 900°C and is held for 30 minutes, a mixture of carbon monoxide and nitrogen gases are introduced and an initial load pressure is maintained and increased (Deng, [0016-0017]). Moreover, Deng teaches that a temperature sensor collects the temperature signal of the experimental sample and transmits it to a processor where the processor calculates the specific temperature range of the reflow drop and the thickness of the reflow zone (Deng, [0018-0019]). Deng also teaches that a graphite pressing rod is connected to the pressure output member of the pressing device (Deng, [0092]). Deng further teaches that the gas supply system can include a carbon monoxide cylinder, a nitrogen gas cylinder, an argon gas cylinder, and a hydrogen gas cylinder (Deng, [0099-0100]). 

 
Yusuke teaches a high-temperature property evaluation test device for ore that evaluates high temperature properties related to the behavior of ore used in a blast furnace (Yusuke, [0001]). Yusuke also teaches a carbon containing container, i.e., graphite pot or the like, can be filled with ore and coke and a carbon push rod can apply a load to the ore filled in the carbon container from above (Yusuke, [0008] and [0014]). Yusuke also teaches a gas supply device that supplies a gas having a predetermined composition is introduced to the carbon container from a distribution port at the bottom, where the composition of the supply gas is N2, CO, CO2, and H2 mixed together (Yusuke, [0008] and [0013]). Yusuke further teaches that a heating furnace is provided with a temperature control device (Yusuke, [0015]). 
However, Yusuke does not disclose or suggest that a mixed gas in the hearth of the high temperature furnace is extracted using a vacuum pump before starting to heat the system or when the temperature of the high temperature furnace is less than 500°C, the gas supply system continuously feeds N2 into the high temperature furnace through a pipe; when the temperature of the high temperature furnace is not less than 500°C, the gas supply system feeds a reducing gas composed of N2, CO2, CO and H2 into the high temperature furnace through a pipe; when the temperature of the high temperature furnace is greater than 500°C but not greater than a final temperature (greater than 500°C), the gas storage device controls a flow rate of each component in the reducing gas according to the temperature of the high temperature furnace acquired by the temperature acquisition device based on a preset flow control method as presently claimed.

Therefore, it is clear that Deng and Yusuke, either alone or in combination, do not disclose or suggest the present invention, and claim 6 would be allowable if the 35 U.S.C. 112(b) rejections and claim objection are addressed. 
Claims 7-10 would be allowable for depending on independent claim 6 for the reasons stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738